 

Exhibit 10.12

PARSLEY ENERGY OPERATIONS, LLC

EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT

For good and valuable consideration set forth herein, this Employment,
Confidentiality, and Non-Competition Agreement (“Agreement”) is executed as of
the date set forth below and effective upon the closing of the initial public
offering of Parsley Energy, Inc., a corporation organized under the laws of the
State of Delaware (“Parsley Inc.”) (the “Effective Date”), by and between: (i)
Parsley Energy Operations, LLC (“Parsley”) and (ii) Ryan Dalton, a natural
person (“Employee”) (Employee and Parsley each a “Party” and collectively
“Parties” herein).  In the event the initial public offering of Parsley Inc.
does not close on or before the two-year anniversary of the date this Agreement
is executed by the Parties, this Agreement shall never become effective and
shall have no force or effect.

PREAMBLE

WHEREAS, Parsley and Employee entered into an employment, confidentiality, and
non-competition agreement on December 18, 2012 (the “Prior Agreement”);

WHEREAS, in connection with and as a result of the restructuring of Parsley
Energy Operations, LLC and its affiliates, and the creation and initial public
offering of Parsley Inc., the Parties believe it is appropriate to cancel the
Prior Agreement and enter into this Agreement;

WHEREAS, in the course of Employee’s employment, Parsley will provide Employee
with internal confidential information, commercially obtained information,
research resources, and other valuable and proprietary materials.  Further,
Employee’s position will be to develop and obtain such confidential information
for the benefit of Parsley and its affiliates and subsidiaries (the “Parsley
Group” and each individual entity, a “member of the Parsley Group”).  This
information will include trade secrets, and other confidential information,
including, without limitation, strategic goals and plans of Parsley or another
member of the Parsley Group, employment information, geophysical data,
engineering data and compilations, well logs, well production records, well
files and the like.

THEREFORE, the Parties agree as follows:

I.

EMPLOYMENT AGREEMENT

1.01 Initial Term.  The Parties agree that this Agreement hereby cancels and
supersedes the Prior Agreement.  The term of this Agreement shall begin on the
Effective Date and continue for a period of one year (the “Initial Term”) unless
earlier terminated pursuant to this Section 1, provided that, on such one-year
anniversary of the Effective Date, and each annual anniversary thereafter (such
date and each annual anniversary thereof, a “Renewal Date”), the term of this
Agreement shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one year, unless either of the Parties
provides written notice of its intention not to extend the term of the Agreement
at least 60 days prior to the applicable Renewal Date.  The Initial Term and all
periods beyond the Initial Term while this Agreement remains in effect shall
collectively be referred to herein as the “Term.”

1.02 Base Salary.  During the Term, Parsley will pay Employee a base salary of
at least $253,000 per year, in periodic installments in accordance with
Parsley’s customary payroll practices as may exist from time to time, but no
less frequently than monthly.  During the Term, Parsley may not decrease
Employee’s salary

 

Employment, Confidentiality, and Non-Competition Agreement

Page 1 of 14

 

--------------------------------------------------------------------------------

 

below the base salary enumerated in this Section 1.02, but may, in Parsley’s
sole discretion, increase Employee’s salary as it sees fit from time to
time.  Employee’s annual base salary, as in effect from time to time, is
hereinafter referred to as Employee’s “Base Salary.”

1.03 Bonus.  Employee shall be eligible to earn an annual bonus (the “Annual
Bonus”).  However, the decision to provide any Annual Bonus and the amount and
terms of any Annual Bonus shall be in the sole and absolute discretion of the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of Parsley (the “Board”). For the avoidance of doubt, Employee shall not be
entitled to any Annual Bonus if Employee is not employed by Parsley on the date
any such Annual Bonus is paid.

1.04 Benefits.  At all times during Employee’s employment with Parsley, Employee
will be entitled to all other benefits and conditions of employment generally
available to employees of Parsley of the same level and
responsibility.  Furthermore, Parsley shall pay all costs (including all
reasonable costs associated with travel and lodging) for Employee to obtain a
bi-annual physical examination at the Cooper Clinic in Dallas, Texas.

1.05 Duties.  During Employee’s employment, Employee agrees to serve as Vice
President, Chief Financial Officer, and Treasurer, and in such other position(s)
as the Employee’s supervisor and Employee shall mutually agree.  Employee will
have the duties that are normally required of an employee of Employee’s same
level and responsibility in the exploration and production business and agrees
to perform diligently and to the best of Employee’s abilities the duties and
services appertaining to such position(s), as well as such additional duties and
services which may be designated by Parsley or other members of the Parsley
Group, at Parsley’s discretion, from time to time.  Employee will also, at the
reasonable discretion and request of Parsley, advise and assist in other ways to
further the business of the Parsley Group, as may be requested.  Initially,
Employee shall report to and be subject to the supervision and direction of
Parsley’s Chief Executive Officer.

1.06 Place of Work.  Employee shall perform Employee’s services at an office,
space for which will be furnished by Parsley at Parsley’s principal office in
Midland, Texas, or such other location to which Parsley relocates its principal
office.  If Employee is required to travel, Parsley agrees to reimburse Employee
in accordance with Parsley’s expense reimbursement policy in effect from time to
time.

1.07 No Privacy on Electronic Systems.  Employee agrees and understands that the
computer and email services provided by the Parsley Group are for the purpose of
conducting work for the Parsley Group alone.  Employee agrees and stipulates
that Employee shall have no expectation of privacy with regard to emails or
computer files on, or sent to or from, the computers or servers of the Parsley
Group or otherwise made available to Employee through Employee’s employment with
Parsley.

1.08 Employee Resources.  Parsley agrees to pay for memberships, seminars,
professional meetings and/or professional publications needed for the continuing
development of prospects and education of Employee, but only as the same are
pre‑approved by Parsley in Parsley’s sole and absolute discretion.

1.09 Full-Time Employee.  While employed by Parsley, Employee agrees to devote
Employee’s entire and full-time productive ability and attention to the business
of Parsley, provided that Employee may engage in passive personal investment and
charitable activities that do not Compete (as defined below) with the business
and affairs of Parsley or interfere with Employee’s performance of Employee’s
duties hereunder.  Employee warrants and agrees to not, directly or indirectly,
render any services of a business, commercial, or professional nature to any
other person or organization, including self-employment, without the prior
written consent of Parsley.  Employee warrants and agrees that Employee will not
render any services as either an employee or independent consultant to any
person or entity that is in competition with Parsley or, while employed, prepare
or establish a business that would result in a breach of Employee’s non-compete
restrictions set forth in Section 3.03.

 

Employment, Confidentiality, and Non-Competition Agreement

Page 2 of 14

 

--------------------------------------------------------------------------------

 

1.10 Fiduciary Duties of Employee.  At all times while an employee of Parsley,
Employee warrants and agrees that Employee will perform and discharge the duties
of Employee’s position fully and faithfully and to the best of Employee’s
abilities.  Employee agrees Employee shall owe Parsley, and hereby voluntarily
assumes, a duty of loyalty and utmost good faith; a duty of candor; a duty to
refrain from any self-dealing; a duty to act with integrity of the strictest
kind; a duty of fair and honest dealing; a duty of full disclosure, that is, a
duty not to conceal matters that might influence Employee’s actions to Parsley’s
prejudice; and any other and further duties imposed by law on employees to their
employers, and specifically including under this Agreement a covenant not to
solicit fellow Parsley employees for future employment, as set forth in Section
3.04.

1.11 Reporting Requirement.  During the course of Employee’s employment with
Parsley, Employee agrees that, if Employee learns or even suspects that any
fellow employee is, or may be, breaching Employee’s fiduciary duties to Parsley,
Employee agrees to alert Parsley promptly.  Employee understands that this is a
broad and general obligation in light of the difficulty to anticipate all
possible circumstances.  If Employee is in doubt, Employee agrees to resolve
Employee’s doubts by reporting to Parsley the information that has come to
Employee’s attention.

1.12 Corporate Opportunities.  During Employee’s employment with Parsley, in the
event that Employee, in Employee’s individual capacity, shall be presented with,
or made aware of, any commercial proposal, prospect, solicitation, deal,
transaction or opportunity relating to the oil and gas business (“New Business
Opportunity”), Employee shall immediately notify and present the terms and
conditions of such New Business Opportunity to Employee’s superiors at Parsley;
whether or not any member of the Parsley Group elects to take advantage of such
New Business Opportunity, Employee shall not present such New Business
Opportunity to any person or entity other than the Parsley Group.

1.13 Termination by Non-Renewal, by Parsley for Cause or by Employee without
Good Reason.  Employee’s employment hereunder may be terminated by (x) the
provision of notice by either of the Parties that they do not wish to renew the
Term on the next Renewal Date in accordance with Section 1.01 and shall
terminate the employment relationship between the Parties on such date, (y) by
Parsley for Cause, or (z) by Employee without Good Reason.  If Employee’s
employment is terminated for any of the reasons enumerated in this Section 1.13
then Employee shall be entitled to receive: (i) any accrued but unpaid Base
Salary, which shall be paid, unless otherwise required by law, on the pay date
immediately following the date of Employee’s termination of employment in
accordance with Parsley’s customary payroll procedures; (ii) reimbursement for
unreimbursed business expenses properly incurred by Employee, which shall be
subject to and paid in accordance with Parsley’s expense reimbursement policy in
effect from time to time; and (iii) such employee benefits (including equity
compensation), if any, as to which Employee may be entitled under Parsley’s
employee benefit plans as of the date of Employee’s termination of employment;
provided that, in no event shall Employee be entitled to any payments in the
nature of severance payments except as specifically provided herein (items (i)
through (iii), the “Accrued Obligations”).  If Employee’s employment is
terminated for any of the reasons enumerated in this Section 1.13 then Parsley
will not be obligated to make any payments other than the Accrued Obligations
under this Agreement and, except as otherwise provided in the award agreement
under which the award was granted, Employee will forfeit all unvested
outstanding equity awards held by Employee as of the date of Employee’s
termination of employment.

“Cause” shall mean: (i) violation of Parsley’s substance abuse policy; (ii)
refusal or inability (other than by reason of death or Disability) to perform
the duties assigned to Employee; (iii) acts or omissions evidencing a violation
of Employee’s duties of loyalty and good faith; candor; fair and honest dealing;
integrity; or full disclosure to Parsley, as well as any acts or omissions which
constitute self-dealing; (iv) willful disobedience of lawful orders, policies,
regulations, or directives issued to Employee by Parsley, including policies
related to sexual harassment, discrimination, computer use or the like; (v)
conviction or commission of a felony, a crime

 

Employment, Confidentiality, and Non-Competition Agreement

Page 3 of 14

 

--------------------------------------------------------------------------------

 

of moral turpitude, or a crime that could reasonably be expected to impair the
ability of Employee to perform Employee’s job duties; (vi) breach of any part of
this Agreement by Employee; (vii) revocation or suspension of any necessary
license or certification; (viii) generation of materially incorrect financial,
geological, seismic or engineering projections, compilations or reports; or (ix)
a false statement by Employee to obtain this position, in each case as
determined by the Board in good faith and in its sole and absolute
discretion.  For purposes of clarity, “Cause” shall not mean termination of
Employee’s employment for death or Disability, which shall be governed by
Section 1.15.

1.14 Termination by Employee for Good Reason or Termination by Parsley without
Cause.  Employee’s employment hereunder may be terminated by Employee for Good
Reason or by Parsley without Cause.  If Employee’s employment is terminated by
Employee for Good Reason or by Parsley without Cause then Employee shall be
entitled to receive (i) the Accrued Obligations, (ii) provided that Employee has
fulfilled the Severance Conditions (as defined below), a cash payment equal to
1.25 times the sum of (A) Employee’s Base Salary and (B) the average of the
three most recent Annual Bonuses actually paid in the three-year period
preceding the date of Employee’s termination (or the period of Employee’s
employment, if shorter), which amount shall be paid in a lump-sum on the first
business day following the Release Consideration Period (as defined below),
(iii) during the portion, if any, of the 18-month period commencing on the date
of such termination of employment that Employee is eligible to elect and elects
to continue coverage for himself and his eligible dependents under any of the
Parsley Group’s group health plans, as applicable, under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), Parsley shall
promptly reimburse Employee on a monthly basis for the difference between the
amount Employee pays to effect and continue such coverage and the employee
contribution amount that vice presidents of the Parsley Group pay for the same
or similar coverage under such group health plans at that time, and (iv)
outplacement services provided by a company of Parsley’s choosing for up to 6
months following the date of Employee’s termination or such time as Employee
obtains reasonably comparable employment, whichever occurs earlier.  Except as
otherwise provided in the award agreement under which the award was granted, all
unvested outstanding equity awards held by Employee upon a termination of
employment without Cause or by Employee for Good Reason covered by this Section
1.14 shall be forfeited for no consideration.

“Good Reason” shall mean (i) a material diminution in Employee’s base
compensation, (ii) a material diminution in Employee’s authority, duties, or
responsibilities, or (iii) any other action or inaction that constitutes a
material breach by Parsley of the Agreement, in each case, without Employee’s
consent.  Employee cannot terminate Employee’s employment for Good Reason unless
Employee has provided written notice to Parsley of the existence of the
circumstances providing grounds for termination for Good Reason within sixty
(60) days of the initial existence of such grounds and Parsley has had at least
thirty (30) days from the date on which such notice is provided to cure such
circumstances. If Employee does not terminate Employee’s employment for Good
Reason within 120 days after the first occurrence of the applicable grounds,
then Employee will be deemed to have waived Employee’s right to terminate for
Good Reason with respect to such grounds.

1.15 Death or Disability.  Employee’s employment shall terminate automatically
on the date of Employee’s death or immediately upon Parsley’s sending Employee a
notice of termination for “Disability,” which shall mean Employee’s inability to
perform the essential functions of Employee’s position, with reasonable
accommodation, due to an illness or physical or mental impairment or other
incapacity that continues, or can reasonably be expected to continue, for a
period in excess of ninety (90) days (whether or not consecutive) during any
period of three hundred sixty-five (365) consecutive days.  Upon termination of
Employee’s employment for death or Disability pursuant to this Section 1.15,
Parsley’s sole obligations to Employee shall be to pay (i) the Accrued
Obligations and (ii) provided that Employee or Employee’s estate, as applicable,
has fulfilled the Severance Conditions, beginning on the first business day
following the Release Consideration Period (the “Initial Payment Date”),
Employee’s Base Salary for the remainder of the calendar

 

Employment, Confidentiality, and Non-Competition Agreement

Page 4 of 14

 

--------------------------------------------------------------------------------

 

year in which death or Disability occurred, which, following the Initial Payment
Date, shall be paid as and when such amounts would have been due had Employee’s
employment continued (the “Death or Disability Payment”).  Any installments of
the Death or Disability Payment that, in accordance with customary payroll
practices, would have typically been made during the Release Consideration
Period shall accumulate and shall then be paid on the Initial Payment Date.

1.16 Termination by Parsley without Cause or by Employee for Good Reason
following a Change of Control.  If within the 12 months following a Change of
Control Employee’s employment is terminated by Employee for Good Reason or by
Parsley without Cause then Employee shall be entitled to receive (i) the Accrued
Obligations, (ii) provided that Employee has fulfilled the Severance Conditions,
a cash payment equal to two (2) times the sum of (A) Employee’s Base Salary and
(B) the average of the three most recent Annual Bonuses actually paid in the
three-year period preceding the date of Employee’s termination (or the period of
Employee’s employment, if shorter), which amount shall be paid in a lump-sum on
the first business day following the Release Consideration Period, (iii) during
the portion, if any, of the 18-month period commencing on the date of such
termination of employment that Employee is eligible to elect and elects to
continue coverage for himself and his eligible dependents under any of the
Parsley Group’s group health plans, as applicable, under COBRA, Parsley shall
promptly reimburse Employee on a monthly basis for the difference between the
amount Employee pays to effect and continue such coverage and the employee
contribution amount that vice presidents of the Parsley Group pay for the same
or similar coverage under such group health plans at that time, and (iv)
outplacement services provided by a company of Parsley’s choosing for up to 6
months following the date of Employee’s termination or such time as Employee
obtains reasonably comparable employment, whichever occurs earlier.  Except as
otherwise provided in the award agreement under which the award was granted, all
unvested outstanding equity awards held by Employee upon a termination of
employment without Cause or by Employee for Good Reason following a Change of
Control and covered under this Section 1.16 shall be accelerated in full upon
Employee’s termination of employment.

“Change of Control” means the occurrence of any of the following events:

(i) A “change in the ownership of the Company” which shall occur on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; however, if any one person or more
than one person acting as a group, is considered to own more than 50% of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not be
considered a “change in the ownership of the Company” (or to cause a “change in
the effective control of the Company” within the meaning of paragraph (ii)
below) and an increase of the effective percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this paragraph; provided, further, however,
that for purposes of this Section 1.16, any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company will not constitute a Change of Control.  This
paragraph (i) applies only when there is a transfer of the stock of the Company
(or issuance of stock) and stock in the Company remains outstanding after the
transaction.

(ii) A “change in the effective control of the Company” which shall occur on the
date that either (A) any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Company possessing 35% or more of the total voting power of the stock of the
Company, except for any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company; or (B) a majority of the members of the Board are replaced during any
twelve-month period

 

Employment, Confidentiality, and Non-Competition Agreement

Page 5 of 14

 

--------------------------------------------------------------------------------

 

by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of a “change in the effective control of the Company,” if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this Section 1.16, the acquisition of
additional control of the Company by the same person or persons is not
considered a “change in the effective control of the Company,” or to cause a
“change in the ownership of the Company” within the meaning of paragraph (i)
above.

(iii) A “change in the ownership of a substantial portion of the Company’s
assets” which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve month
period ending on the date of the most recent acquisition by such person or
persons) assets of the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions.  For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  Any transfer of assets to an entity
that is controlled by the shareholders of the Company immediately after the
transfer, as provided in guidance issued pursuant to Section 409A (as defined
below), shall not constitute a Change of Control.

For purposes of the definition of Change of Control, the provisions of section
318(a) of the Internal Revenue Code (the “Code”) regarding the constructive
ownership of stock will apply to determine stock ownership; provided, that,
stock underlying unvested options (including options exercisable for stock that
is not substantially vested) will not be treated as owned by the individual who
holds the option.  In addition, for purposes of this Section 1.16, “Company”
includes (x) Parsley, (y) the entity for whom Employee performs services, and
(z) an entity that is a stockholder owning more than 50% of the total fair
market value and total voting power (a “Majority Shareholder”) of Parsley or the
entity identified in (y) above, or any entity in a chain of entities in which
each entity is a Majority Shareholder of another entity in the chain, ending in
Parsley or the entity identified in (y) above.

1.17 Release and Compliance with this Agreement.  The obligation of the Parsley
Group to pay any portion of the amounts due pursuant to Sections 1.14, 1.15, and
1.16, with the exception of the Accrued Obligations, shall be expressly
conditioned on (i) Employee’s execution (and, if applicable, non-revocation) of
a full general release, releasing all claims, known or unknown, that Employee
may have against the Parsley Group, including those arising out of or in any way
related to Employee’s employment or termination of employment with the Parsley
Group no later than the 60th day following the date of Employee’s termination of
employment (such period, the “Release Consideration Period”) and (ii) continued
compliance with the requirements of Sections II and III (the “Severance
Conditions”).  If Employee (x) does not execute the release described above
during the Release Consideration Period, or (y) breaches Section II or III of
this Agreement, (i) Parsley shall immediately cease any payments owed pursuant
to Sections 1.14, 1.15, or 1.16 (other than the Accrued Obligations) but not yet
paid and shall have no obligation to make any further payments to Employee
pursuant to Sections 1.14, 1.15, or 1.16 and (ii) Employee shall promptly pay to
Parsley (or its successor) an amount equal to any payments Employee has received
pursuant to Sections 1.14, 1.15, or 1.16 (other than the Accrued Obligations) as
of the time of Employee’s breach or refusal to execute the general release (such
repayment outlined in (ii) of this sentence, the “Recoupment Payment”).

1.18 Excise Taxes.  If the Compensation Committee determines, in its sole
discretion, that Section 280G of the Code applies to any compensation payable to
Employee, then the provisions of this Section 1.18 shall apply.  If any payments
or benefits to which Employee is entitled from the Parsley Group, any successor
to Parsley or another member of the Parsley Group, or any trusts established by
any of the foregoing by reason of, or in connection with, any transaction that
occurs after the Effective Date (collectively, the “Payments,” which shall
include, without limitation, the vesting of any equity awards or other non-cash
benefit or property) are,

 

Employment, Confidentiality, and Non-Competition Agreement

Page 6 of 14

 

--------------------------------------------------------------------------------

 

alone or in the aggregate, more likely than not, if paid or delivered to
Employee, to be subject to the tax imposed by Section 4999 of the Code or any
successor provisions to that section, then the Payments (consistent with the
requirements of Section 409A (as defined below) and beginning with any Payment
to be paid in cash hereunder), shall be either (a) reduced (but not below zero)
so that the present value of such total Payments received by Employee will be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such Payments received
by Employee shall be subject to the excise tax imposed by Section 4999 of the
Code, or (b) paid in full, whichever of (a) or (b) produces the better net after
tax position to Employee (taking into account any applicable excise tax under
Section 4999 of the Code and any other applicable taxes).  The determination as
to whether any Payments are more likely than not to be subject to taxes under
Section 4999 of the Code and as to whether reduction or payment in full of the
amount of the Payments provided hereunder results in the better net after tax
position to Employee shall be made by the Board and Employee in good faith.

1.19 Resignation.  Unless otherwise agreed to in writing by Parsley and Employee
prior to the termination of Employee’s employment, any termination of Employee’s
employment shall constitute, to the extent applicable: (i) an automatic
resignation of Employee as an officer of each member of the Parsley Group and
(ii) an automatic resignation of Employee from the Board and the board of
directors or board of managers of each member of the Parsley Group and from the
board of directors or managers or similar governing body of any corporation,
limited liability entity or other entity in which Parsley or another member of
the Parsley Group holds an equity interest and with respect to which board or
similar governing body Employee serves as a designee or other representative for
a member of the Parsley Group.

II.

CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT

2.01 Return of Property.  Employee hereby acknowledges and agrees that all
Personal Property and equipment furnished to Employee in the course of, or
incident to, Employee’s employment by the Parsley Group belongs to the Parsley
Group and shall be promptly returned to Parsley upon termination of employment
or upon demand by the Parsley Group.  “Personal Property” includes, without
limitation, all automobiles, computers, phones, equipment, well reports,
engineering data, credit cards, books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files and other electronically stored information),
and all other proprietary information relating to the business of any member of
the Parsley Group.  Following termination, Employee will not retain any written,
computer files, or other tangible or intangible material containing any
proprietary information, Confidential Information (as defined below) or trade
secrets of the Parsley Group or any of its agents, employees, and
representatives.

2.02 Developed Intellectual Property. Employee also acknowledges and agrees that
in connection with the performance of Employee’s duties, Employee may author,
create, or develop Confidential Information, trade secrets, and other
intellectual property, both alone or in conjunction with others.  With respect
to any and all trade secrets, inventions (whether or not patentable),
discoveries, conceptions, ideas, copyrights (including copyrights in software),
know-how, other intellectual property or proprietary rights and/or improvements
to any of the same authored, created, conceived, developed, or reduced to
practice by Employee or Parsley (whether alone or in combination with others)
(a) during Employee’s working hours, or (b) at Parsley’s, expense, or (c) using
any of Parsley’s, materials or facilities, or (d) that relates to the business
of Parsley or to the research or development of Parsley (collectively,
“Developed Intellectual Property”), Employee agrees that the same are, and shall
be, the exclusive property of the Parsley Group.  Employee further acknowledges
that all original works of authorship made by Employee (solely or jointly with
others) that constitute Developed Intellectual Property are “works made for
hire,” as that term is defined in the United States Copyright Act. Without
limiting the immediately preceding sentence, Employee agrees to and does hereby
assign to Parsley, or its nominee, Employee’s entire right, title, and interest
in and to all Developed Intellectual Property. For clarity, such

 

Employment, Confidentiality, and Non-Competition Agreement

Page 7 of 14

 

--------------------------------------------------------------------------------

 

assignment includes all registrations or applications for registration of such
Developed Intellectual Property, including any U.S. or international
applications for patents or copyright registrations filed during or after the
Term of this Agreement.  Employee shall promptly disclose all such works made
for hire and other Developed Intellectual Property to Parsley and, both during
and after the Term of this Agreement, agrees to execute, at no cost to Parsley,
any and all documents that Parsley reasonably deems necessary to obtain,
maintain, protect and/or enforce its worldwide right to, title interest in, and
ownership of such works made for hire and Developed Intellectual Property.

2.03 Confidential Information.  During Employee’s employment, Parsley also
agrees to provide, and Employee will develop as part of Employee’s duties,
various trade secrets and other confidential information that are, or will be,
owned by Parsley, and that Parsley expressly agrees to assist Employee in
developing.  Such trade secrets or confidential information includes (but is not
limited to) internal confidential information previously developed or compiled
by Parsley, commercially obtained information at substantial cost, research
resources and other valuable and proprietary materials, and more specifically
(but without limitation): financial information and company planning, strategic
goals and plans of Parsley or another member of the Parsley Group, geophysical
data, engineering data and compilations, well logs, well production records,
well files, seismic and other geophysical data and interpretation, engineering
data and analysis, maps, samples, cores, cuttings, well logs, well production
records, well files, and the like (“Confidential Information”).  Employee
stipulates and acknowledges: (i) that the Confidential Information is not
generally known outside of Parsley’s business or by employees and others
involved in the same business as Parsley; (ii) that Parsley takes significant
measures to guard the secrecy of this information; (iii) that the information is
extremely valuable to Parsley and would be valuable to Parsley’s competitors;
(iv) that Parsley has expended material amounts of money and effort in
developing this Confidential Information; and (v) that this Confidential
Information could not be easily or properly acquired by others.

2.04 Confidentiality Obligation.  Employee agrees to not disclose, directly or
indirectly, any of the Confidential Information of Parsley, nor use it in any
way, directly or indirectly, except in furtherance of Employee’s duties as an
employee under this Agreement.  Employee specifically agrees that Employee will
not use any Confidential Information for Employee’s own benefit, the benefit of
any other person, including competitors of Parsley, or for the disadvantage of
Parsley.  Employee will take care to guard the security of the Confidential
Information at all times.  In this regard, Employee agrees that Employee will
not disclose any of this Confidential Information to any person that does not
need to know and have the right to know the information, including other Parsley
employees, and that Employee will take care in guarding electronic
data.  Notwithstanding the foregoing, to the extent that Employee shall be
required, by law or process of law, to disclose Confidential Information,
Employee shall be entitled to do so only to the extent so required, subject to
giving prompt, advance notice of such requirement in writing to the General
Counsel of Parsley so that Parsley may pursue a protective order or other
remedy, and Employee acknowledges and agrees to cooperate reasonably with
Parsley’s efforts to obtain a confidentiality order or similar protection.

2.05 Duties Upon Termination.  Employee agrees that at such time as Employee’s
services are terminated or upon demand by the Parsley Group, for whatever
reason, Employee shall promptly return: (i) all Confidential Information
(however stored) and (ii) equipment in Employee’s possession belonging to
Parsley.

2.06 These confidentiality duties survive the termination of Employee’s
employment into perpetuity.

 

Employment, Confidentiality, and Non-Competition Agreement

Page 8 of 14

 

--------------------------------------------------------------------------------

 

III.

NON-COMPETITION AGREEMENT AND NON-SOLICITATION 

3.01 Ancillary.  The non-competition obligations of Employee and the
non-solicitation provisions in this Section III are ancillary to, and are
supported by (and in support of), Parsley’s and Employee’s respective
obligations set forth in this Agreement.

3.02 Definitions.  Terms given special meaning in this Section III are:

“Compete” means: (i) to lease, purchase, or otherwise obtain a mineral estate
(in whole or in part), including purchasing or obtaining a royalty interest,
overriding royalty interest, working interest, or the like or (ii) to provide
the services of comptroller, chief financial officer, or similar financial
professional or advisor to any corporate entity operating as an exploration and
production business other than members of the Parsley Group.

“Restricted Period” means during such time as Employee is employed with Parsley
and the one-year period commencing on the date Employee ceases employment with
Parsley for any reason and ending on the first anniversary thereof; provided,
however, that if Parsley terminates Employee’s employment other than for Cause,
the Restricted Period shall end six months after the date of termination of
Employee’s employment with Parsley.

“Territory” means all land within a three mile radius from the farthest outside
edge of each oil or gas lease that is or was under lease, letter agreement, or
operated by a member of the Parsley Group as of the effective date of this
Agreement.  

3.03 Non-Compete Obligation.  In return for the consideration given in this
Agreement and in support of the promises therein, Employee agrees that Employee
will not Compete during the Restricted Period in the Territory.

3.04 Non-Solicitation.  In return for the consideration given in this Agreement
and in support of the promises therein, Employee agrees that Employee will not
directly or indirectly solicit or hire any employee of the Parsley Group to be
an employee or co-venturer in another matter that Competes or intends to Compete
with Parsley during the Restricted Period in the Territory.

3.05 Non‑Disparagement.  Employee shall not, during the Term or any time
thereafter, make any untrue, misleading, or defamatory statements concerning the
Parsley Parties.  After termination of Employee’s employment with the Parsley
Group for any reason, Parsley shall make commercially reasonable efforts to
ensure that its managers, directors and officers do not make any untrue,
misleading, or defamatory statements concerning Employee.  Employee will not,
and Parsley shall make commercially reasonable efforts to ensure that its
managers, directors and officers do not, directly or indirectly make, repeat or
publish any false, disparaging, negative, unflattering, accusatory, or
derogatory remarks or references, whether oral or in writing, concerning the
Parsley Parties or Employee, respectively, or otherwise take any action which
might reasonably be expected to cause damage or harm to the Parsley Parties or
Employee, respectively.  However, nothing in this Agreement is intended to
restrict actions or communications protected or required by law, such as
enforcing rights under this Agreement or any other agreement, testifying
truthfully as a witness, or complying with other legal obligations, including
communicating with or fully cooperating in the investigations of any
governmental agency on matters within their jurisdictions.

3.06 Cooperation.  Upon the receipt of reasonable notice from Parsley (including
outside counsel), Employee agrees that while employed by any Parsley and
thereafter, Employee shall provide reasonable

 

Employment, Confidentiality, and Non-Competition Agreement

Page 9 of 14

 

--------------------------------------------------------------------------------

 

assistance to the Parsley Group and their respective representatives in defense
of any claims that may be made against any member of the Parsley Group and shall
assist in the prosecution of any claims that may be made by any member of the
Parsley Group, to the extent that such claims relate to or arise out of
Employee’s service to or employment by Parsley.  Employee agrees to inform
Parsley promptly if Employee becomes aware of any lawsuits involving such claims
that may be filed or threatened against any member of the Parsley
Group.  Employee also agrees to inform Parsley promptly (to the extent legally
permitted to do so) if Employee is asked to assist in any investigation of any
member of the Parsley Group (or its actions), regardless of whether a lawsuit or
other proceeding has then been filed against any member of the Parsley Group
with respect to such investigation.  Upon presentation of appropriate
documentation, Parsley shall pay or reimburse Employee for all reasonable
out-of-pocket expenses incurred by Employee in complying with this Section
3.06.  If at the time of compliance Employee is no longer an employee, officer
or director (or functional equivalent) of any member of the Parsley Group,
Parsley shall provide a reasonable per diem to Employee.

3.07 Stipulation of Reasonable Scope and Term.  Employee warrants, represents,
and stipulates that the consideration given in this Agreement was good and valid
consideration and that no bad faith existed in the negotiation of this
Agreement.  Employee further warrants, represents, and stipulates the duties
imposed and rights granted in this Section III are necessary to protect
legitimate interests of Parsley and the Parsley Group as set forth in this
document and, in particular, that the non‑compete obligations set forth in
Section 3.03 are fair, appropriate, and reasonable in their limitations with
respect to time, geographic area, and scope of activities and impose no more
restraint than is necessary to protect Parsley’s legitimate business interest,
nor are they oppressive, nor will they unreasonably deprive Employee of the
ability to earn a living.

IV.

GENERAL

4.01 Enforcement by Injunction.  Employee acknowledges that Employee’s violation
or threatened or attempted violation of the covenants contained in Section III
of this Agreement will cause irreparable harm to Parsley and that money damages
would not be sufficient remedy for any breach of those covenants.  Employee
agrees that Parsley shall be entitled as a matter of right to specific
performance of the covenants in Section III of this Agreement, including entry
of an ex parte temporary restraining order in a state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Agreement, or both, or other appropriate judicial remedy, writ, or order,
in any court of competent jurisdiction, restraining any violation or further
violation of such agreements by Employee or others acting on Employee’s behalf,
without any showing of irreparable harm and without any showing that Parsley
does not have an adequate remedy at law.  In furtherance of the intent to allow
for immediate injunctive relief in the event of a breach, or threatened breach,
of this Agreement, Employee agrees that Parsley would be entitled to its
attorneys’ fees if successful in seeking injunctive relief and that any
temporary restraining order or temporary/preliminary injunction bond should not
be more than $1,000.  Injunction is expressly not the exclusive remedy
hereunder.

4.02 Assignment.  This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee.  Parsley may assign this Agreement without
Employee’s consent to any successor (whether by merger, purchase, or otherwise)
to all or substantially all of the equity, assets, or businesses of
Parsley.  The rights and obligations of Parsley under this Agreement will inure
to the benefit of the successors and assigns of Parsley.

4.03 Savings Clause. Should any court of competent jurisdiction hold any term,
provision, covenant, or condition of this Agreement (or portion thereof) to be
illegal, void, unenforceable, or otherwise invalid, such term, provision,
covenant, or condition (or portion thereof), will be automatically conformed to
the applicable law to give the provision(s) the greatest effectuation possible
of the original intent allowed by law and equity, and this Agreement will
otherwise continue in full force and effect.

 

Employment, Confidentiality, and Non-Competition Agreement

Page 10 of 14

 

--------------------------------------------------------------------------------

 

4.04 Entire Agreement.  This Agreement represents the entire agreement of the
Parties regarding the employment of Employee and cancels and supersedes all
prior written or oral agreements, including, without limitation, the Prior
Agreement and any other prior non-disclosure, confidentiality, or employment
agreements.  The terms are contractual and not mere recitals.  In entering into
this Agreement, each Party stipulates, warrants, and represents that it or
Employee has relied on the advice of its or Employee’s own attorneys and
financial advisors concerning the legal and tax consequences of the Agreement;
that its or Employee’s own attorneys have completely read and explained to it or
Employee the terms of the Agreement; that each is a sophisticated business
person with experience negotiating these types of transactions; that no special
relationship of influence or trust existed among the Parties prior to the entry
into this Agreement that caused it or Employee to enter this Agreement; that
each fully understands and voluntarily accepts the terms of the Agreement
without any duress or undue persuasion put upon it or Employee by the other or
any other person, specifically including, but not limited to, counsel or
accountants for either Party; and that no representations, promises, or
statements outside the four corners of this Agreement by the opposite Party, nor
any agent, employee, attorney, accountant, or other representative of the
opposite Party has influenced it or Employee into entering this Agreement.  Each
Party has had access to counsel and an opportunity to read, review, and revise
this Agreement.  This Agreement is the result of the joint efforts of the
Parties and each of the party’s respective counsel.  Therefore, the Parties
agree that this Agreement, and any given provision of it, should not be
construed against either Party.  Each of the Parties hereto recognize and
stipulate that this provision is binding as a matter of law and fact and shall
preclude said Party from asserting that Employee was wrongfully induced to enter
into this Agreement by any representation, promise, or agreement, or statement
of a past or existing fact, which is not found within the four corners of this
Agreement.

4.05 Key Person Insurance. Parsley and Employee acknowledge that Employee is a
“key person” and as such Parsley may take out life insurance on such Employee
for the benefit of Parsley or its affiliates.  Employee agrees to cooperate with
Parsley and submit to the necessary medical examinations and tests reasonably
required to obtain such insurance, but insurability is not a condition of
employment or continuation of employment.

4.06 No Waiver.  A waiver of any breach of any of the terms of this Agreement
shall be effective only if in writing and signed by the Party against whom such
waiver or breach is claimed.  No waiver of any breach shall be deemed a waiver
of any other subsequent breach.  

4.07 Further Assurances.  Each Party shall each execute such assignments,
endorsements and other instruments and documents and shall give such further
assurance as shall be reasonably necessary to perform its obligations under this
Agreement.

4.08 Third Party Beneficiaries.  Each member of the Parsley Group, together with
any additional or future affiliates thereof, are expressly third party
beneficiaries of Employee’s representations herein and can enforce this
Agreement as if a party hereto.

4.09 Clawback.  Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Employee pursuant to this Agreement or any other agreement or arrangement with
Parsley or another member of the Parsley Group which is subject to recovery
under any law, government regulation or stock exchange listing requirement, will
be subject to such deductions and clawback as may be required to be made
pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by Parsley or the Parsley Group pursuant to
any such law, government regulation or stock exchange listing requirement).

 

Employment, Confidentiality, and Non-Competition Agreement

Page 11 of 14

 

--------------------------------------------------------------------------------

 

4.10 Section 409A.

(i) This Agreement is intended to comply with Section 409A of the Code and the
applicable Treasury Regulations issued thereunder (“Section 409A”) or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. The amount of expenses eligible for reimbursement, or
in-kind benefits provided, if any, under this Agreement during Employee’s
taxable year shall not affect the expenses eligible for reimbursement or in
in-kind benefits to be provided, in any other taxable year.  Further, the
reimbursement of an eligible expense will be made on or before the last day of
Employee’s taxable year following the taxable year in which the expense was
incurred and the right to reimbursement or in-kind benefits, if any, is not
subject to liquidation or exchange for another benefit.  Notwithstanding the
foregoing, the Parsley Group makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A and in no event
shall the Parsley Group be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.

(ii) Notwithstanding any other provision of this Agreement, if any payment or
benefit provided to Employee in connection with Employee’s termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and Employee is determined to be a “specified
employee” as defined in Section 409A(a)(2)(b)(i), then such payment or benefit
shall not be paid until the first payroll date to occur following the six-month
anniversary of the date of Employee’s termination of employment (the “Specified
Employee Payment Date”). The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to Employee
in a lump sum on the Specified Employee Payment Date and thereafter, any
remaining payments shall be paid without delay in accordance with their original
schedule.

4.11 Governing Law; Venue; Waiver of Trial by Jury.

(i) This Agreement and the rights of the Parties hereunder shall be governed by,
interpreted, and enforced in accordance with the internal laws of the State of
Texas without giving effect to any choice of law or conflicts of law rules or
provisions thereof.

(ii) This Agreement was negotiated, made, executed, and will be performed (in
whole or in part) in Midland County, Texas. Each Party irrevocably agrees that
any action or proceeding involving any dispute or matter arising under or
relating to this Agreement may only be brought in the state or federal courts of
the State of Texas in Midland County.  In accordance with the foregoing, each
Party agrees that the courts of Midland County will be the exclusive venue for
any dispute or matter arising under or relating to this Agreement, which such
jurisdiction, forum, and venue each Party expressly acknowledges and agrees has
a direct, reasonable relation to this Agreement and any controversy relating to
or arising from this Agreement, and the Parties agree not to raise, and hereby
waive, any objection to or defense based upon the jurisdiction or venue of any
such court or forum non conveniens.

(iii) To the extent not prohibited by applicable law, each Party to this
Agreement hereby waives, and covenants that it shall not assert (whether as

 

Employment, Confidentiality, and Non-Competition Agreement

Page 12 of 14

 

--------------------------------------------------------------------------------

 

plaintiff, defendant or otherwise), its respective right to a jury trial of any
permitted claim or cause of action arising out of this Agreement, any of the
transactions contemplated hereby, or any dealings between any of the Parties
hereto relating to the subject matter of this Agreement or any of the
transactions contemplated hereby.  The scope of this waiver and covenant is
intended to be all encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement or any of the
transactions contemplated hereby, including, contract claims, tort claims and
all other common law and statutory claims.  This waiver and covenant is
irrevocable and shall apply to any subsequent amendments, supplements or other
modifications to this Agreement.

(iv) In the event of any action or proceeding involving any dispute or matter
arising under or relating to this Agreement, the prevailing party in such action
or proceeding shall be entitled to recover from the other party all reasonable
and necessary attorneys’ fees incurred in connection with such action or
proceeding.

4.12 Multiple Counterparts.  This Agreement may be executed in any number of
counterparts, or with counterpart signature pages, each of which shall be deemed
an original, but all of which shall constitute one and the same instrument.

[Signatures Follow]

 

Employment, Confidentiality, and Non-Competition Agreement

Page 13 of 14

 

--------------------------------------------------------------------------------

 

Executed as of this 4th day of February 2014.

 

EMPLOYEE:

 

/s/ Ryan Dalton

Ryan Dalton, an individual

 

Parsley Energy Operations, LLC

 

By:

/s/ Bryan Sheffield

 

Bryan Sheffield, President

 

 

Employment, Confidentiality, and Non-Competition Agreement

Page 14 of 14

 